
	
		I
		112th CONGRESS
		2d Session
		H. R. 6478
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Denali Commission Act of 1998 to reauthorize
		  and modify the membership of the Denali Commission, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Denali Commission Reauthorization Act
			 of 2012.
		2.Establishment of
			 CommissionSection 303 of the
			 Denali Commission Act of 1998 (42 U.S.C. 3121 note; Public Law 105–277) is
			 amended—
			(1)by striking subsection (b) and inserting
			 the following:
				
					(b)Membership
						(1)CompositionThe
				Commission shall be composed of 7 members with a statewide perspective and
				knowledge regarding rural Alaska matters (including transportation, health,
				education and training, energy, economic development, community and regional
				planning, design, construction, and maintenance of rural infrastructure,
				workforce development, and communication infrastructure and systems), of
				whom—
							(A)5 shall be
				appointed by the Secretary of Commerce (referred to in this title as the
				Secretary), of whom—
								(i)1
				shall represent the views and perspectives of an organized labor or vocational
				training group within the State of Alaska;
								(ii)1
				shall represent the views and perspectives of Native Corporations (as defined
				in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C.
				1602));
								(iii)1 shall have
				experience relating to project management and construction in rural
				Alaska;
								(iv)1
				shall represent the views and perspectives of rural local government interests
				in the State of Alaska; and
								(v)1
				shall represent the views and perspectives of rural tribal interests in the
				State of Alaska;
								(B)1 shall be the
				Governor of the State of Alaska or an individual selected by the Secretary from
				nominations submitted by the Governor; and
							(C)1 shall be the
				Federal Cochairperson of the Commission, to be appointed by the Secretary in
				accordance with paragraph (3).
							(2)Date of
				appointmentsThe appointments of the members of the Commission
				under subparagraphs (A) and (B) of paragraph (1) shall be made by not later
				than 90 days after the date of enactment of the
				Denali Commission Reauthorization Act of
				2012.
						(3)Federal
				Cochairperson
							(A)RecommendationsNot
				later than 30 days after the date of appointment of the members of the
				Commission described in paragraph (2), those members shall submit to the
				Secretary recommendations for an individual to serve as Federal Cochairperson
				of the Commission under paragraph (1)(C).
							(B)Selection
								(i)In
				generalNot later than 60 days after the date of receipt of the
				recommendations under subparagraph (A), the Secretary shall appoint an
				individual to serve as Federal Cochairperson of the Commission.
								(ii)ConsiderationIn
				appointing the Federal Cochairperson under clause (i), the Secretary may take
				into consideration, but shall not be required to select, any individual
				recommended under subparagraph (A).
								(C)TreatmentThe
				Federal Cochairperson shall be a nonvoting member of the Commission.
							(D)Vacancy
								(i)In
				generalAny vacancy in the position of Federal Cochairperson
				shall be filled in the same manner as the original appointment.
								(ii)Interim Federal
				CochairpersonBefore vacating the position of Federal
				Cochairperson, the Federal Cochairperson shall appoint to serve as Interim
				Federal Cochairperson, for the period beginning on the date on which the
				vacancy in the position of Federal Cochairperson occurs and ending on the date
				on which a new Federal Cochairperson is appointed under clause (i), the staff
				member of the Commission with the most seniority.
								(4)StatusNo
				member of the Commission (other than the Federal Cochairperson) shall be
				considered to be an employee of the Federal Government for any
				purpose.
						;
				and
			(2)in subsection
			 (c)—
				(A)in the first
			 sentence, by striking The Federal Cochairperson and inserting
			 the following:
					
						(1)Federal
				CochairpersonThe Federal
				Cochairperson
						;
				and
				(B)by striking the
			 second and third sentences and inserting the following:
					
						(2)Members
							(A)TermsA
				member of the Commission shall be appointed for a term of 4 years, except that,
				of the members first appointed—
								(i)the members
				appointed under clauses (ii) and (iv) of subsection (b)(1)(A) shall be
				appointed for terms of 3 years; and
								(ii)the members
				appointed under clauses (i) and (iii) of subsection (b)(1)(A) shall be
				appointed for terms of 2 years.
								(B)Vacancies
								(i)In
				generalA vacancy on the Commission—
									(I)shall not affect
				the powers of the Commission;
									(II)shall be filled
				in the manner in which the original appointment was made; and
									(III)shall be subject
				to any conditions that applied with respect to the original appointment.
									(ii)Filling
				unexpired termAn individual selected to fill a vacancy shall be
				appointed for the unexpired term of the member replaced.
								(C)ExpirationThe
				term of any member shall not expire before the date on which the successor of
				the member takes
				office.
							.
				3.Funding
			 requirements; duties
			(a)In
			 generalSection 304 of the
			 Denali Commission Act of 1998 (42 U.S.C. 3121 note; Public Law 105–277) is
			 amended to read as follows:
				
					304.Funding
				requirements; duties
						(a)Cost
				share
							(1)In
				generalIn carrying out any construction project or activity
				under this title, the Commission shall require a cost share of—
								(A)up to 50 percent
				of the total cost of the construction project or activity; or
								(B)for a construction
				project or activity carried out in a distressed community (as determined by the
				department of labor and workforce development of the State of Alaska or by the
				Commission), up to 20 percent of the total cost of the construction project or
				activity.
								(2)Preconstruction
				proceduresThe cost-share requirements under paragraph (1) shall
				not apply with respect to preconstruction procedures.
							(b)Public
				commentsThe Commission members and the Federal Cochairperson
				shall seek comments from rural Alaska communities and other stakeholder groups
				regarding rural development needs.
						(c)DutiesThe
				members of the Commission shall—
							(1)advise the
				Commission regarding coordinated infrastructure planning (including annual and
				multiyear strategies) among and for—
								(A)rural Alaska
				communities;
								(B)the State of
				Alaska;
								(C)Federal agencies;
				and
								(D)other governmental
				and nongovernmental entities;
								(2)establish a list
				of priorities of the Commission for rural Alaska communities on an annual
				basis, including funding recommendations and the means by which the
				recommendations—
								(A)address multiyear
				strategies; and
								(B)are coordinated
				with—
									(i)rural Alaska
				communities;
									(ii)the State of
				Alaska;
									(iii)Federal
				agencies; and
									(iv)other government
				and nongovernmental entities;
									(3)review ongoing and
				completed Commission-funded projects and programs for compliance with stated
				objectives and outcomes; and
							(4)examine
				Commission-funded projects and programs—
								(A)for consistency
				and standardization; and
								(B)to determine a
				means of improving the management and success of future Commission-funded
				projects and programs.
								(d)Operational
				mattersThe Federal Cochairperson (and not the members of the
				Commission) shall be responsible for Commission operational matters, including
				budgetary
				matters.
						.
			(b)Conforming
			 amendmentSection 307 of the Denali Commission Act of 1998 (42
			 U.S.C. 3121 note; Public Law 105–277) is amended by striking subsection (c) and
			 inserting the following:
				
					(c)Demonstration
				health projects
						(1)In
				generalTo demonstrate the value of adequate health facilities
				and services to the economic development of the region, the Secretary of Health
				and Human Services may make interagency transfers to the Commission to plan,
				construct, and equip demonstration health, nutrition, and child care projects,
				including hospitals, health care clinics, and mental health facilities
				(including drug and alcohol treatment centers).
						(2)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				subsection.
						.
			4.Powers of
			 CommissionSection 305 of the
			 Denali Commission Act of 1998 (42 U.S.C. 3121 note; Public Law 105–277) is
			 amended by striking subsection (d) and inserting the following:
			
				(d)Detail of
				Federal employees; agreements, grants, and payments
					(1)Detail of
				Federal employeesAny employee of the Federal Government may be
				detailed to the Commission—
						(A)without
				reimbursement; and
						(B)without
				interruption or loss of civil service status or privilege.
						(2)Agreements,
				grants, and paymentsThe Commission, acting through the Federal
				Cochairperson, may enter into contracts and cooperative agreements, award
				grants, and make payments necessary to carry out the purposes of the
				Commission.
					.
		5.Commission
			 personnel matters
			(a)Compensation of
			 membersSection 306 of the Denali Commission Act of 1998 (42
			 U.S.C. 3121 note; Public Law 105–277) is amended by striking subsection (a) and
			 inserting the following:
				
					(a)Compensation of
				members
						(1)In
				generalSubject to paragraph (2), the members of the Commission
				shall serve without compensation.
						(2)Federal
				CochairpersonThe Federal Cochairperson shall be compensated at
				the annual rate prescribed for level IV of the Executive Schedule under section
				5315 of title 5, United States
				Code.
						.
			(b)Travel
			 expensesSection 306(b) of the Denali Commission Act of 1998 (42
			 U.S.C. 3121 note; Public Law 105–277) is amended—
				(1)by striking
			 The members and inserting the following:
					
						(1)In
				generalSubject to paragraph (2), the
				members
						;
				and
				(2)by adding at the
			 end the following:
					
						(2)WaiverA
				member of the Commission may waive all or any portion of the travel expenses
				provided to the member under paragraph
				(1).
						.
				(c)Inspector
			 General
				(1)In
			 generalSection 306 of the Denali Commission Act of 1998 (42
			 U.S.C. 3121 note; Public Law 105–277) is amended by striking subsection (h) and
			 inserting the following:
					
						(h)Inspector
				GeneralThe Commission shall use the services of the Inspector
				General of the Department of
				Commerce.
						.
				(2)Conforming
			 amendmentSection 8G(a)(2) of
			 the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking
			 the Denali Commission,.
				6.ReauthorizationThe first section 310 of the Denali
			 Commission Act of 1998 (42 U.S.C. 3121 note; Public Law 105–277) (relating to
			 authorization of appropriations) is amended by striking subsection (a) and
			 inserting the following:
			
				(a)In
				generalThere are authorized to be appropriated to the Commission
				such sums as are necessary to carry out this title, in accordance with the
				purposes of this title, for fiscal year 2013 and each fiscal year
				thereafter.
				.
		7.Repeals
			(a)In
			 general
				(1)Exemption from
			 Federal Advisory Committee ActSection 308 of the Denali
			 Commission Act of 1998 (42 U.S.C. 3121 note; Public Law 105–277) is
			 repealed.
				(2)Economic
			 Development CommitteeThe
			 second section 310 of the Denali Commission Act of 1998 (42 U.S.C. 3121 note;
			 Public Law 105–277) (relating to the Economic Development Committee) is
			 repealed.
				(b)Conforming
			 amendmentsSections 309 and 310 of the Denali Commission Act of
			 1998 (42 U.S.C. 3121 note; Public Law 105–277) are redesignated as sections 308
			 and 309, respectively.
			8.Budget
			 CommitteeThe Denali
			 Commission Act of 1998 (42 U.S.C. 3121 note; Public Law 105–277) (as amended by
			 section 7(b)) is amended by adding at the end the following:
			
				310.Budget
				Committee
					(a)EstablishmentNot
				later than 180 days after the date of enactment of the
				Denali Commission Reauthorization Act of
				2012, the Federal Cochairperson shall establish a Budget
				Committee to serve the Commission.
					(b)MembershipThe
				Budget Committee shall be composed of 3 members, of whom—
						(1)1 shall be the
				Governor of the State of Alaska or a member of the Commission selected in
				accordance with section 303(b)(1)(B);
						(2)1 shall be a
				Federal employee or detailee with expertise in the Federal budget process, to
				be selected by the Federal Cochairperson; and
						(3)1 shall be a
				member of the Commission, to be selected by the members of the
				Commission.
						(c)DutiesThe
				Budget Committee shall carry out the following activities for the
				Commission:
						(1)Review the
				operating budget of the Commission.
						(2)Make appropriate
				recommendations to the Federal Cochairperson.
						(d)Compensation of
				members
						(1)In
				generalThe members of the Budget Committee shall serve without
				compensation.
						(2)Travel
				expensesThe members of the Budget Committee shall be allowed
				travel expenses, including per diem in lieu of subsistence, at rates authorized
				for employees of agencies under subchapter I of chapter 57 of title 5, United
				States Code, while away from their homes or regular places of business in the
				performance of services for the Budget
				Committee.
						.
		
